Citation Nr: 1111694	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-12 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board remanded the case in March 2010 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to send the Veteran an additional notice letter, provide the Veteran with audiological examination, and then re-adjudicate the claims.  The AOJ mailed the Veteran the requested notice letter in March 2010 and scheduled the Veteran for a VA examination, which was conducted in June 2010.  The Veteran was then provided a supplemental statement of the case (SSOC) in September 2010, in which the AOJ again denied the Veteran's service connection claims.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2009.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  Hearing loss was not demonstrated in service or within one year of separation from service; the Veteran's current hearing loss is not attributable to military service.

2.  Tinnitus was not demonstrated in service; the Veteran's current tinnitus is not attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.  

In this respect, through January 2008, December 2008, and March 2010 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board also finds that the January 2008, December 2008, and March 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned January 2008, December 2008, and March 2010 notice letters.  The Board further notes that notice regarding an award of an effective date and rating criteria was provided in the January 2008, December 2008, and March 2010 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board acknowledges the Veteran's assertion that he did not receive the VCAA notice letter sent to him in March 2010.  However, the Board notes that the March 2010 letter was mailed to the Veteran's current address; the Veteran has not furnished the RO with notice of a change in address, nor was the March 2010 letter returned to the RO as undeliverable.  Specifically, the mailing of the March 2010 letter falls under the "presumption of regularity" for business documents.  That is, absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  As no such evidence is shown in this case, the date of mailing of the notice letter will be presumed to be the same as the date of the copy of the letter currently in the Veteran's claims file-March 24, 2010.  See 38 C.F.R. § 20.302 (2010).

Here, the Board finds the Veteran's mere assertion that he did not receive the letter is not sufficient to rebut the presumption of regularity in the administrative process.  Thus, the Board is satisfied that the Veteran was properly and promptly provided the VCAA notice letter in March 2010.

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  Records of the Veteran's ongoing treatment at the Veterans Health Care System of the Ozarks in Fayetteville, Arkansas, as well as with private treatment providers, have been obtained and associated with the Veteran's claims file.  The Veteran was given VA examinations in February 2008 and June 2010; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted full audiological examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met. 38 C.F.R. § 3.159(c)(4).  

In addition, the Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claims on appeal that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  If an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active military service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.  Continuity of symptomatology may be established if a claimant can demonstrate  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Here, the Veteran contends that his current hearing loss and tinnitus are attributable to noise exposure while serving on active duty.  First, the Board notes that VA audiology examination conducted in June 2010 shows a current bilateral hearing loss disability for VA purposes, as well as a current diagnosis of tinnitus.  38 C.F.R. § 3.385.  The Veteran served on active duty from February 1967 to January 1969, including a tour of duty in the Republic of Vietnam.  He was awarded the Combat Infantryman's Badge and has testified that he worked as a gunner on 106-millimeter rifles.  Therefore, his exposure to acoustic trauma during service is conceded.  See 38 U.S.C.A. § 1154(b) (West 2002).

Relevant medical evidence consists of the Veteran's service treatment records as well as the report of VA audiological examinations conducted in February 2008 and June 2010.  The Veteran has also submitted private audiograms and has testified before the undersigned Veterans Law Judge.  Review of the Veteran's service treatment records reflects that in April 1966, prior to his entry onto active duty, audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
-5 (5)
5 (15)
--
5 (10)
LEFT
15 (30)
15 (25)
5 (15)
--
25 (30)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The Veteran did not complain of and was not treated for any problems with his hearing acuity or tinnitus while in service, although he was seen with complaints of an earache in December 1968, for which he was prescribed medication.  No hearing testing was completed at the Veteran's January 1969 separation medical examination; however, the record reflects that he responded "No" when asked if he experienced hearing loss or other ear trouble at his January 1969 separation report of medical history.  

A review of the Veteran's post-service medical records reveals several occupational hearing tests, dating from 2001 to 2008, as well as a 1983 baseline audiogram, that likely indicate hearing loss for VA purposes.  It appears likely from the records that the Veteran's occupational hearing tests indicate hearing loss for VA purposes, beginning at least in 2001.

In February 2008, the Veteran was afforded a VA examination in connection with his claim.  Report of that examination reflects that the VA audiologist reviewed the Veteran's claims file and conducted audiometric testing.  The examiner diagnosed the Veteran with severe to moderately severe bilateral sensorineural hearing loss.  However, the examiner indicated that the Veteran denied having tinnitus.  The examiner opined that the Veteran's right ear hearing loss was less likely than not related to his period of active military service, given that a 1983 occupational baseline hearing test revealed no hearing loss for VA purposes in the right ear, but found that his left ear hearing loss could not be associated with his period of active military service without resort to speculation.  In so concluding, the examiner reasoned that although the 1983 occupational hearing test baseline indicated that the Veteran did have hearing loss in the left ear for VA purposes in 1983, given the Veteran's extensive post-service occupational and recreational noise exposure, it was impossible to determine without resorting to speculation whether the left ear hearing loss found in 1983 was attributable to acoustic trauma during service.

In a September 2008 statement, the Veteran contends that he denied experiencing tinnitus at the February 2008 examination because he did not know that "tinnitus" meant "ringing in the ears."  The Veteran continues to contend that he has tinnitus and that his tinnitus is attributable to his period of active military service.  Based in part on this contention, the Board remanded the claims in March 2010 in order to afford the Veteran an additional VA examination.

The Veteran was again given VA audiological examination in June 2010, pursuant to the Board's remand.  Report of that examination reflects that the VA audiologist reviewed the Veteran's claims file and conducted audiometric testing.  The examiner acknowledged the Veteran's statement that he previously denied experiencing tinnitus because he did not know what the word "tinnitus" meant and that he has in fact experienced ringing in his ears since shortly after service.  The examiner noted the Veteran's extensive post-service occupational exposure to noise as a machine operator at a box company for 38 years, as well as recreational noise exposure from hunting and firearms.  The Veteran was again diagnosed with bilateral hearing loss as well as tinnitus.  However, the examiner concluded that she could not determine whether the Veteran's hearing loss was etiologically linked to service without resorting to speculation.  In so opining, the examiner noted that there were no separation audiogram results to consider in rendering an opinion, and the first post-service evidence was dated more than 13 years following the Veteran's separation from active duty.  The examiner further noted that the 13 years between the Veteran's separation from service and the 1983 audiogram consisted of "significant occupation and probable recreational noise exposure."  However, the examiner found the Veteran's tinnitus to be less likely than not related to service, again noting the Veteran's significant post-service occupational and recreational noise exposure in reaching that conclusion.  

Records from the Veteran's ongoing treatment at the Fayetteville VA facility reflect that he was given hearing aids in July 2009, pursuant to a diagnosis of bilateral hearing loss.  In addition, the Veteran and his representative have submitted multiple written statements to VA in which he has stated that his in-service exposure to 106-millimeter rifle fire, documented in a video recording submitted to the Board in September 2010, is the cause of both his hearing loss and his tinnitus.  He reiterated this contention in his September 2009 hearing; also at that time, he contended that he first experienced hearing problems and ringing in his ears shortly after his return from service.  Similarly, his wife and daughter have both submitted statements testifying to their observation of the Veteran's increasingly worsening hearing acuity.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for hearing loss and tinnitus.  The Board concedes that VA treatment records and the February 2008 and June 2010 VA examinations confirm that the Veteran currently suffers from bilateral hearing loss and bilateral tinnitus.  The Board concludes, however, that the greater weight of the evidence is against the claims.  Here, the February 2008 VA examiner found no link between the Veteran's right-ear hearing loss and military service.  Similarly, the June 2010 VA examiner found it less likely than not that the Veteran's current tinnitus is related to service.  Additionally, there is no medical evidence suggesting that sensorineural hearing loss became manifest to a compensable degree within a year of the Veteran's separation from military service.  38 C.F.R. §§ 3.307, 3.309.  Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and his current bilateral hearing loss or tinnitus.  In that connection, the Board notes that the medical opinion submitted by the February 2008 VA examiner acknowledged the Veteran's complaints of in-service noise exposure but nonetheless concluded that it was less likely than not that the Veteran's current right-ear hearing loss was in fact due to in-service exposure to acoustic trauma or otherwise related to service.  In addition, the June 2010 VA examiner was unable to conclude that an etiological link existed between the Veteran's hearing loss and active duty.  There is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service and his current bilateral hearing loss and tinnitus.  

Although the February 2008 VA examiner stated that he could not relate the Veteran's current left-ear hearing loss disability to service without resorting to speculation, and the June 2010 concluded that she could not render an opinion as to bilateral hearing loss without resorting to speculation, the examiners in fact both discussed the absence of a positive relationship when they stated that there was no indication or evidence in the available record, including the Veteran's service treatment records, that a current hearing loss disability is attributable to military service, especially given the Veteran's extensive post-service occupational and recreational noise exposure.  Thus, the Board finds that these opinions represent probative opinion evidence against the Veteran's claim for service connection for hearing loss.  Further, there is no indication that the June 2010 examiner invoked the phrase "without resorting to mere speculation" as a substitute for the consideration of all pertinent facts and available medical facts, see Jones v. Shinseki, No. 07-3060 (Vet. App. Mar. 25, 2010), and therefore, the Board finds that remanding the claim for further evidentiary development would serve no useful purpose.  Rather, it appears likely that the examiner basically concluded that a favorable opinion could not be provided without resort to speculation because the objective record did not support a link to service, especially the service records that showed no hearing problems during service.  Consequently, the Board is persuaded by this opinion that is against the hearing loss claim.

Regarding the Veteran's tinnitus claim, because tinnitus cannot be objectively observed (except in rare instances), its presence is conceded.  However, as noted above, there is simply no medical evidence to show that the Veteran's current tinnitus is related to military service.  To the contrary, the June 2010 VA examiner opined that it is less likely than not that the Veteran's current tinnitus is etiologically related to service, including his conceded exposure to in-service acoustic trauma.  As there is no medical evidence establishing an etiological link between the Veteran's current tinnitus and his time in service, the service connection claim for tinnitus must be denied.

The Board notes that the Veteran and his representative have stated in multiple submissions to VA that the Veteran suffered acoustic trauma while in service and that his current hearing loss and tinnitus were caused by the in-service noise exposure.  In this regard, the Board notes that it does not question that the Veteran was exposed to acoustic trauma in service, or that he presently suffers from hearing loss and from tinnitus.  However, in order for the Veteran's claims to be granted, a medical nexus linking the present disorders to service or to continued symptoms is required.  Here, there is no such evidence.  Indeed, as noted above, there is no medical evidence whatsoever of a link between the Veteran's claimed disabilities and his time in service.  Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking a currently diagnosed disability to service; nor do they provide that the fact finder must unequivocally disregard certain facts presented on the record-such as the lack of in-service documentation of hearing loss or tinnitus.  Further, as noted above, there is no credible lay evidence suggesting the onset of symptoms during service, and the Veteran is not otherwise competent to provide a medical opinion linking his disability to service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as ringing in the ears; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for service connection, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


